Citation Nr: 1233948	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for the service-connected muscle virus (non-specific dermatitis) of the left hand.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part granted service connection for a skin disorder of the left hand (muscle virus, also characterized as non-specific dermatitis) and assigned an initial noncompensable rating effective from November 12, 2008.

In his Substantive Appeal, received in April 2010, the Veteran requested a hearing before a Member of the Board at the RO ("Travel Board" hearing).  A hearing was accordingly scheduled in July 2012, but before the hearing was convened the Veteran's representative advised the RO in writing that the Veteran wished to withdraw his request for hearing.  The Board will accordingly proceed with adjudication of the appeal based on the existing record.  See 38 U.S.C.A. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

The Board finds that further development is required before the appeal can be adjudicated.

The Veteran had a VA examination in May 2009 in which he described 3-5 active phases of dermatitis per year, with each lasting 2-3 weeks.  The examiner found a well-healed scar on the left palm but no active skin disorder and no functional impairment; based on that report the rating decision on appeal assigned a noncompensable initial rating.  On appeal, the Veteran asserts his service-connected skin disorder has active and non-active phases, and that since the examination was performed during a non-active phase the examination report does not accurately reflect the severity of his disability.

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is inadequate if it was performed during an inactive phase; see Ardison v. Brown, 6 Vet App. 405, 407-08 (1994) (addressing a claim for increased rating for tinea pedis).  The Court subsequently held that examination was not required in a case in which the appellant had specifically denied any occupational impairment associated with active periods and in which the reported active periods only lasted a few days out of the year; see Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  Neither of those circumstances fully applies in the present case; however, the Board will afford the Veteran another opportunity to be examined during an active phase.   

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The Veteran should be afforded an examination by an examiner with appropriate expertise to assess the current severity of his service-connected skin disorder of the left hand.  The examination should, to the extent practicable, be performed during a period of active symptoms.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.

The claims folders must be made available to and reviewed by the examiner.  All findings should be reported in detail, and all appropriate diagnostics should be performed.

The examiner should report the severity of the Veteran's skin disability in terms conforming to the appropriate rating criteria.  The examiner should also provide an opinion regarding the occupational impairment caused by the disability and on the impact of the disability on the Veteran's activities of daily living.

The supporting rationale for all opinions expressed must be provided in the report.

2.  Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


